Citation Nr: 1220675	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  12-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a left wrist injury.

2.  Entitlement to service connection for residuals of a right wrist injury.

3.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1948 to April 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for left and right wrist disabilities and entitlement to a TDIU rating, and increased the rating for hearing loss to 50 percent, effective July 14, 2011 (date of claim).  As the Veteran continues to express disagreement with the rating assigned for his hearing, loss, and the rating is less than the maximum under the applicable criteria, that claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the Veteran sustained a wrist injury in service, or that a chronic wrist disability was manifested in service; nor is it shown that he now has (or during the pendency of this claim/appeal has had) a chronic disability of either wrist .

2.  The Veteran's hearing acuity is not shown to have been worse than level VIII in either ear at any time during the evaluation period .

3.  The Veteran's service-connected disabilities, bilateral hearing loss rated 50 percent, and tinnitus associated with the hearing loss rated 10 percent, are rated 60 percent combined; they share a common etiology, but are not shown to be of such nature and severity as to preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left wrist injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  Service connection for residuals of a right wrist injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  A rating in excess of 50 percent is not warranted for the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Diagnostic Code (Code) 6100, 4.86 (2011).

4.  The schedular requirements for TDIU are met, but a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding his service connection claims, the Veteran was advised of VA's duties to notify and assist in the development of the claims by VCAA letter of August 2011.  He was informed of the evidence and information necessary to substantiate the claims; the evidence VA was responsible for providing; the evidence he was responsible for providing; and the criteria for rating disabilities, as well as those governing effective dates of awards.  This notice was issued prior to the RO's determination in November 2011 denying service connection.  Id.  He has had ample opportunity to respond/supplement the record.  

Regarding the claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The August 2011 VCAA letter provided such notice.  That letter also provided appropriate notice regarding the TDIU claim.  The claims were readjudicated after further development was completed (and the Veteran had opportunity to respond).  See February 2012 statement of the case (SOC).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims file.  Medical records in his Virtual VA file have been reviewed.  He has not identified any pertinent evidence that is outstanding.  He was examined by VA for his hearing loss disability in October 2011 and also had a VA general examination the same day, (addressing the service connection claims and TDIU).  The Board finds the examinations were adequate for rating purposes, as the examiners expressed familiarity with pertinent medical history, and conducted thorough medical examinations, noting all findings necessary for consideration of the Veteran's claims, (including comment regarding functional impairment).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection - Left and Right Wrist Injuries

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

The Veteran contends he has disability of each wrist due to injuries sustained handling heavy ordinance and working aboard ship while on active duty.  His STRs do not show any complaints, treatment, diagnosis or injury of either wrist.  On April 1952 service separation examination his upper extremities and musculoskeletal system were normal on clinical evaluation.

Postservice VA treatment records are also generally silent for any complaints, treatment, or diagnosis pertaining to either wrist.  There is a July 1993 private treatment record which notes the Veteran's complaint of subacute swelling of both hands and wrists at night, especially the right hand.  The assessment was mild subacute swelling of both hands, nocturnal, especially on the right hand, possible carpal tunnel syndrome versus increased edema.  On August 1993 private treatment, he complained of swelling and pain at the proximal interphalangeal (PIP) and metacarpophalangeal (MCP) joints of both hands.  It was noted that there was evidence of possible carpal tunnel syndrome on the right side, but all of the numbness and paresthesias resolved with use of a wrist splint.  He reported that he used his hands at work in his job as a carpenter and his hands never bothered him until about six months ago.  The provider opined that the Veteran's occupation had contributed to stress of the areas mentioned.

On October 2011 VA examination, no pathology or functional impairment of the wrists was identified.  Examination revealed that the wrists had normal ranges of motion.

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disabilities for which service connection is sought (here, disability of each wrist).  In the absence of proof of any such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is not shown that the Veteran sustained any specific injury to either wrist during service, nor does he allege otherwise.  In essence, he claims that his duties in service required handling (lifting/moving) heavy items resulting in repetitive action stress injuries to the wrists.  While it is plausible and may be conceded that his duties in service included frequent heavy lifting, whether or not such activity resulted in repetitive action injury residual disability of an insidious nature (vs. lay-observable pathology, such as a fracture, e.g.) is a medical question (not capable of resolution by recollections of remote activities).  It requires medical evaluation.   See Jandreau v. Nicholson, 492 F.3d 1313 (fed. Cir. 2009).  

Significantly, on service separation examination the Veteran's upper extremities were normal on clinical evaluation, and no pertinent complaints were noted.  More significantly, while 1993 private records show some wrist complaints (considered reflective of possible carpal tunnel), those complaints resolved with wearing of wrist splints.  There is no evidence that a chronic disability of either wrist was manifested at any time during the pendency of this claim; the October 2011 VA examination conducted specifically for the purpose of evaluating for wrist disability found no wrist pathology or impairment of function).  The Veteran has not submitted (or identified for VA to secure) any medical evidence showing that he has/has had a chronic disability of either wrist.  Consequently, the threshold requirement necessary to substantiate his claims of service connection for residuals of left and right wrist injuries is not met.  Without a diagnosis of any current wrist disabilities, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  

Increased Rating - Bilateral Defective Hearing

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be solely on puretone threshold testing alone (Table VIA) (if such is more beneficial).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's claim for an increased rating for hearing loss was received in July 2011.  

On October 2011 VA authorized audiological evaluation pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
65
85
100
78
LEFT
70
75
90
100
84

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and of 54 percent in the left ear.  The examiner opined, in essence, that the Veteran's hearing loss, in and of itself, would not preclude him from obtaining gainful employment and/or participating in social events; it, alone, should not be a barrier to a wide range of employment settings.  The examiner observed that the Veteran's hearing loss would cause some problems depending on the vocation, and that the Veteran may have trouble working in very noisy environments, or requiring use of non-face-to-face communications equipment (such as speakers, intercoms, etc.).  The examiner noted that his opinion was made considering the Veteran's hearing loss alone and does not address difficulties posed by his other disabilities.

The October 2011 VA audiological examination is the only audiometry of record suitable for rating purposes during the appeal period.  It was conducted in response to the Veteran's claim for increase, was the basis for the increase in the rating from 10 percent to 50 percent, and is contemporaneous.  Significantly, the Veteran has not alleged further worsening since October 2011 (or identified any records that may show greater impairment of hearing acuity.  When Table VI is applied to the findings on October 2011 examination it establishes that the Veteran has Level VIII hearing in each ear.  See 38 C.F.R. § 4.85.  Under Table VII, such hearing acuity warrants a 50 percent rating under Code 6100.  The puretone thresholds on October 2011 VA audiometry reflect that the Veteran has an exceptional pattern of hearing impairment (as the puretone threshold in each of the four frequencies for consideration, 1000, 2000, 3000 and 4000 Hertz, is 55 decibels or more), and is entitled to a rating based on puretone thresholds alone (if such is more favorable).  See 38 C.F.R. § 4.86,.  However application of Table VIA would result in a finding of a better level of hearing (VII) in the right ear (and would result in a lower rating).  Consequently, the use of Table VI affords the Veteran the greater benefit.  

In his March 2012 Substantive Appeal, the Veteran states that a higher rating is warranted for his hearing loss because the percentage of speech discrimination found on examination does not accurately represent his speech recognition ability.  He stated that he may have been able to understand 50 percent of the words during the examination because the room was closed and soundproofed, but, for example, when he is in a busy restaurant with background noise, he is unable to understand conversations at his table.  The Board notes that the governing regulation (See 38 C.F.R. § 4.85) specifically provides for a controlled setting for official audiometry, and that the October 2011 examination was conducted in accordance with that regulation.  [It is also noteworthy that discounting the speech discrimination scores would, as noted above, result in a lower, not higher, rating.]  The Board also notes that as a layperson (and without supporting audiometry), the Veteran not competent to establish the level of his hearing disability by his own opinion.  See Jandreau, 492 F.3d 1372.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 50 percent rating.  See Lendenmann, 3 Vet. App. at 349.  Accordingly, a schedular rating in excess of 50 percent is not warranted for the Veteran's hearing loss disability.

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to the bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted on October 2011 VA audiological evaluation, and also self-reported by the Veteran, ( i.e., difficulty discriminating speech in open/uncontrolled environments), is fully contemplated by the schedular criteria.  There is no objective evidence, or allegation, that the schedular criteria are inadequate, therefore, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra- schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's advancing age on his ability to function.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

In his July 2011 claim for TDIU, the Veteran reported that he became unable to work in 1993 and that he last worked full time in October 1993.  He worked in construction from July 1969 to October 1993.  He advised that he completed high school and had no other education or training before he was too disabled to work.

He contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities which include bilateral defective hearing rated 50 percent, and tinnitus associated with bilateral defective hearing, rated 10 percent, which are rated 60 percent combined.  As they share a common etiology, they are considered a single disability, and therefore satisfy the schedular rating requirement for a TDIU rating.  38 C.F.R. § 4.16.  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment. 

On October 2011 VA examination, the examiner noted that the Veteran's hearing loss and tinnitus do not preclude him from obtaining gainful employment and/or participating in social events, and that the hearing loss and tinnitus are not a barrier to a wide range of employment settings.  She noted that many individuals with the Veteran's degree of hearing loss and tinnitus, or worse, function well in many occupational settings (although the Veteran's hearing loss would cause problems with certain occupations that require unimpaired hearing.  She opined that he may have trouble working in very noisy environments (and if required to use non face-to-face communications equipment , such as speakers, intercoms, etc.)..

To establish entitlement to a TDIU rating the veteran must show that due to the service-connected disabilities alone, he is unable to obtain or pursue substantially gainful employment.  The Veteran claims that he is rendered unemployable by virtue of his hearing loss and tinnitus and a bilateral wrist disability.  See his July 2011 claim.  Significantly, service connection has not been established for any wrist disability; the only disabilities that may be considered in determining his entitlement to a TDIU rating are his service connected hearing loss and tinnitus.  

While it may well be (although the objective evidence of record does not actually show the reason why he stopped working in construction) that, as the Veteran alleges, he is unable to engage in construction due to disability, there is nothing in the record to show or suggest that he is unable to work in any substantially gainful employment due to his hearing loss and tinnitus alone.  The October 2011 VA examiner specifically opined, that the  hearing loss does not render him unemployable (and would impact only on the types of employment that involve a very noisy environment or require non-face to face verbal communication).  The record provides no basis for finding that due to his hearing loss and tinnitus the veteran would be incapable of participating in, e.g., light manual labor/handyman work (consistent with his construction experience and high school education).  He has not provided allegations or argument to the contrary.     

In summary, the overall evidence does not show that the Veteran's service-connected disabilities (hearing loss and tinnitus), alone, are of such nature or severity as to prevent his participation in any regular substantially gainful employment consistent with his education and experience.  Hence, the Board concludes that the preponderance of the evidence is against his claim for a TDIU rating.  The benefit of the doubt doctrine does not apply; the claim must be denied. 







ORDER

Service connection for residuals of a left wrist injury is denied.  

Service connection for residuals of a right wrist injury is denied.  

A rating in excess of 50 percent for bilateral hearing loss is denied.

Entitlement to a TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


